OPINION — AG — QUESTION: "IT IS PERMISSIBLE FOR A REGULARLY EMPLOYED PERSON AT A MENTAL HOSPITAL TO HOLD TWO JOBS AT THE SAME OR ANOTHER MENTAL HOSPITAL, WHERE SUCH POSITIONS ARE NOT A CONTINUATION OF ONE EMPLOYMENT, BUT SEPARATE AND DISTINCT?" — THE TWO EMPLOYMENTS MENTIONED BY YOU SHOULD NOT "UNDER NORMAL CONDITIONS", AS PROVIDED IN THE RULES AND REGULATIONS FORMULATED BY THE BOARD OF MENTAL HEALTH, EXCEED AN AGGREGATE OF FORTY (40) HOURS OF WORK DURING ANY WORK WEEK. CITE: 43A O.S. 1963 Supp., 421 [43A-421], 43A O.S. 1963 Supp., 422 [43A-422] (FRED HANSEN)